Citation Nr: 0712052	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-11 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating for post traumatic 
stress disorder (PTSD) in excess of 30 percent from March 6, 
2002, in excess of 50 percent from April 6, 2005, and in 
excess of 70 percent from March 16, 2006.

2.  Entitlement to an award of total disability based on 
individual unemployability (TDIU) due to service connected 
disabilities prior to March 16, 2006.

3.  Entitlement to an effective date prior to May 1, 2005, 
for additional compensation for dependents.


REPRESENTATION

Appellant represented by:	Atlantic County Veterans 
Services Organization




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which awarded service connection 
for PTSD with an evaluation of 30 percent effective March 6, 
2002.

The veteran and his wife testified before the local Decision 
Review Officer (DRO) in December 2005.  The transcript has 
been obtained and associated with the claims folder.

In April 2004, after the award of service connection for 
PTSD, the veteran was notified that he was being paid as a 
single veteran with no dependents effective April 1, 2002.  
In May 2004, the veteran requested that his records be 
corrected to reflect his proper marital status and provide 
him with a retroactive payment.  Thereafter, in September 
2005, the veteran was notified that he was being paid for an 
increased evaluation as a single veteran with no dependents 
effective May 1, 2005.  In October 2005, the veteran was 
notified that his disability compensation would reflect the 
addition of his wife and daughter as dependents effective May 
1, 2005.  In an October 2005 statement, the veteran expressed 
disagreement with the effective date for the additional 
compensation for dependents.  It does not appear that a 
statement of the case (SOC) was issued.  Therefore, the Board 
must remand the claim, pending the issuance of an SOC to the 
veteran and receipt of his timely appeal in response thereto.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  From the initial grant of service connection on March 6, 
2002, the veteran's PTSD has more nearly approximated 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking or 
mood.  

3.  The veteran's service-connected PTSD has been shown to 
render him unable to secure or follow a substantially gainful 
occupation since March 6, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 
(2006).  

2.  The criteria for entitlement to TDIU effective March 6, 
2002, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.18 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in March 2002, May 2004, and 
April 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims, including the need for evidence of current disability 
and the requirements for establishing unemployability, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to the claim.  The 
veteran was provided notice consistent with Dingess in April 
2006 and March 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service medical records; VA 
outpatient treatment records; reports of VA examination; 
Social Security Administration (SSA) records; and the 
transcript from the December 2005 DRO hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examination; SSA records; and the transcript 
from the December 2005 DRO hearing.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that he is entitled to evaluations for 
his PTSD excess of 30 percent from March 6, 2002, in excess 
of 50 percent from April 6, 2005, and in excess of 70 percent 
from March 16, 2006.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Service connection for PTSD was awarded in an April 2004 
rating decision and a 30 percent rating was assigned 
effective March 6, 2002, the date of claim.  The veteran is 
appealing the original assignment of the 30 percent rating.  
As such, the severity of the disability at issue shall be 
considered from the initial assignment of the disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
126. 

Thereafter, in a September 2005 rating decision, the RO 
awarded an increased 50 percent evaluation effective April 6, 
2005.  In an April 2006 rating decision, the RO awarded an 
increased 70 percent evaluation effective March 16, 2006.  
The veteran has not withdrawn his increased rating claim and 
as such, it remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimaint will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

The veteran's PTSD is currently rated under Diagnostic Code 
9411.  38 C.F.R. § 4.130.  Under this Code a 70 percent 
disability evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id. 

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  The Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  
Scores ranging from 30 to 21 reflect behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Id.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of terminology such as 
"mild," "moderate," or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Considering the objective and competent medical evidence of 
record, and in light of the applicable laws and regulations, 
the Board finds that the veteran's PTSD more nearly 
approximates the criteria for a 70 percent rating since the 
award of service connection effective March 6, 2002.  See 
38 C.F.R. §§ 4.3, 4.7.  

In this regard, VA outpatient treatment records show the 
veteran was hospitalized between February 2002 and April 
2002, albeit not continuously, for suicidal ideation without 
a plan.  The veteran presented with complaints of depression 
and anxiety on admission in February 2002 and March 2002.  He 
endorsed obsessive thoughts over errors he made in the past.  
He was tearful, felt like he was out of control, and reported 
contemplating jumping in front of a car or slashing his 
wrists.  

Hospitalization summaries for the February 2002 and March 
2002 admissions both include diagnoses of PTSD, as well as 
generalized anxiety disorder in February 2002 and major 
depression in March 2002.  The veteran was assigned a GAF of 
30 upon admission in March 2002.  During admission, the 
veteran complained of panic attacks, remorse, avoidance, loss 
of interest in activities, and a sense of foreshortened.  His 
GAF was upgraded to 40 upon discharge in April 2002. 

At this juncture, the Board notes during the March 2002 
admission, the veteran was evaluated and found to have PTSD, 
but was not accepted into group therapy simply because the 
evaluators felt the existence of "another disorder" would 
interfere with treatment.  It was recommended he be referred 
for inpatient therapy at Montrose VA Medical Central which 
admitted dual diagnosed veterans.  

VA outpatient treatment records dated in June 2002 indicate 
the veteran maintained a sense of foreshortened future.  
Treatment notes dated in July 2002 show the veteran was 
assigned a GAF of 45.  Entries dated in August 2002 indicate 
the veteran was a social recluse.

A September 2002 letter from the Staff Psychiatrist at the 
Coatesville VA Medical Center indicated the veteran 
experience multiple traumatic episodes of a combat nature 
while in Vietnam and reacted to them with intense fear, 
horror, or helplessness according to the particular episode.  
He noted the veteran continued to suffer from intrusive 
recollections associated with fear, guilt, sadness, 
nightmares, hypervigilance, hyperstartle response, 
irritability, insomnia, and flashbacks.  

The psychiatrist also indicated the veteran avoided reminders 
of war traumas, was socially isolated, and had feelings of 
detachment and estrangement, psychic numbing, and amnesia for 
certain periods in Vietnam.  After mental status examination, 
the psychiatrist indicated the veteran carried diagnoses of 
PTSD and major depression with psychotic features.  He 
concluded the veteran had severe impairment of ability to 
form meaningful relationships or maintaining gainful 
activity.  The veteran's prognosis for improvement was 
considered poor due to chronicity and severity.

VA treatment notes dated in July 2003 indicate the veteran 
was assigned a GAF of 48.  Upon VA examination in June 2004, 
the examiner classified the veteran's PTSD as mild.  A mood 
disorder was considered improved.  The examiner noted the 
veteran was on medication.  The veteran himself reported more 
obsessive thoughts prior to his current dose of medication.  
The examiner noted the veteran was visibly anxious during the 
examination and had clusters of panic attacks.

While the veteran's PTSD was classified as mild in 2004, 
shortly thereafter in January 2005, the veteran presented to 
the outpatient clinic with complaints of increased depression 
and anxiety.  He informed the provider that he told his niece 
that he was thinking of overdosing.  The PTSD diagnosis was 
reaffirmed.

VA outpatient treatment records dated in February 2005 show 
the veteran presented with complaints of nightmares.  An 
entry dated in April 2005 reveals the veteran presented with 
avoidance and isolation behavior, psychic numbing, 
hypervigilance, hyperstartle response, outburst of temper, 
and flashbacks.  The provider opined the veteran's symptoms 
of his Vietnam experience were severely debilitating in terms 
of the veteran's ability to maintain relationships and 
employment.

Upon VA examination in May 2005, the veteran's PTSD was again 
considered mild.  The veteran did have mild obsessions and 
panic attacks daily.  His mood was depressed and anxious.  
Despite quantifying the veteran's PTSD as mild, it was the 
examiner's impression that the veteran was quite 
hypervigilant in response to loud noises and someone 
approaching him from behind.  The veteran had frequent panic 
attacks, avoided restaurants, avoided oriental people, and 
felt detached from others.  It was noted that the veteran's 
frequent struggle with depression was the main obstacle to 
his ability to maintain gainful employment.

During the veteran's December 2005 DRO hearing, he and his 
wife testified that he had suicidal ideation in January 2005.  
They further testified that if he did not take his 
medications, his symptoms became uncontrollable.  The wife 
indicated the veteran had such a severe breakdown it forced 
their daughter to draw on knife on the veteran.  The veteran 
stated that he was so stressed about thinking of the hearing 
that he threw his cat out the door or alternatively across 
the floor.

A lay statement from KL, a deacon at the veteran's church, 
indicated he knew the veteran since 1995.  He noted that he 
had counseled the veteran for deep depression. 

Finally, upon VA examination in March 2006, the veteran 
presented with complaints similar to those first reported in 
2002.  Specifically, the veteran endorsed nightmares, 
intrusive thoughts of death, difficulty concentrating, 
avoidance behavior, and social isolation.  The veteran 
indicated he often forgot to take his medication and his 
memory was poor for dates and times of events over the last 
year.  His judgment was also poor.  The veteran indicated he 
was protective of his home and would often be aggressive 
towards the family pets.  The veteran's speech was halting.  
Suicide was noted to never be far from his thoughts to the 
degree that he felt suicide was the only way out of his pain.  
He reported thoughts of hitting a tree with his vehicle while 
driving his daughter and friend home.  The veteran's wife 
informed the examiner that he went days without changing his 
clothes and had difficulty maintaining his hygiene.  The 
veteran was diagnosed with PTSD, chronic severe bipolar 
disorder, and polysubstance abuse.  He was assigned a GAF of 
44 reflecting serious symptoms.  The RO assigned a 70 percent 
evaluation based upon the symptoms noted on this examination.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and will grant an initial 70 percent 
evaluation for PTSD from March 6, 2002.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The Board acknowledges that the veteran's medical record is 
not without some measure of ambiguity regarding the disabling 
characteristics of the veteran's service-connected PTSD as 
compared to the variously diagnosed non-service connected 
depression.  

The need to distinguish the effects of one condition 
from those of another is not unique to mental 
disorders, but occurs whenever two conditions, one 
service connected and one not, affect similar 
functions or anatomic areas.  When it is not possible 
to separate the effects of the conditions, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the 
claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service- connected 
condition.  See 61 Fed. Reg. 52698 (1996)(commentary 
accompanying amendments to VA regulations governing 
the rating of mental disorders).

Thus, with no medical opinion to the contrary, the signs and 
symptoms of depression, including the suicidal ideation, 
cannot be disassociated from the service-connected PTSD.  In 
this regard, the Board notes that symptomatology similar to 
that noted in 2002 was utilized to grant the 70 percent 
evaluation in 2006.  In this matter, the Board is of the 
opinion that a state of relative equipoise has been reached 
in this case, and the benefit of the doubt rule will 
therefore be applied.  See Alemany, 9 Vet. App. at 519; 
Brown, 5 Vet. App. at 421.  The current medical evidence, as 
previously discussed, warrants an initial 70 percent 
evaluation since the grant of service connection effective 
March 6, 2002.  See Fenderson, 12 Vet. App. At 126. 

While an initial 70 percent rating is warranted, the evidence 
does not reflect gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  The veteran's 
suicidal ideation is provided for in the 70 percent rating.  
It was only upon VA examination in 2006 that the veteran's 
wife reported he had difficulty maintaining personal hygiene, 
and such is also provided for by the 70 percent rating.  
Thus, a total schedular rating is not warranted.

However, the Board also finds that the veteran has been 
unemployable since the March 6, 2002.  The Board notes 
service connection for diabetes mellitus type II, 20 percent 
disabling, has been in effect since March 6, 2002.  With the 
award of an initial 70 percent rating, the veteran's combined 
schedular rating would be 80 percent.  38 C.F.R. § 4.25.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  With the increased rating 
assigned in this decision, the veteran meets the criteria set 
forth in 38 C.F.R. § 4.16(a) for consideration of TDIU.  

The evidence of record also establishes that he has been 
unable to secure and follow a substantially gainful 
occupation by reason of psychiatric symptoms which cannot be 
disassociated from service-connected PTSD.  38 C.F.R. 
§ 4.16(b).  In this regard, as delineated above, the veteran 
was repeatedly found to have serious impairment in 
occupational functioning.  To reiterate a few findings, the 
veteran's psychiatrist in September 2002 opined the veteran 
had severe impairment of ability to maintain gainful 
activity.  VA outpatient treatment records dated in April 
2005 show the veteran's PTSD was severely debilitating in 
terms of the veteran's ability to maintain employment.  

Thus, the Board finds that the veteran's PTSD precluded him 
from engaging in substantially gainful employment since the 
date of claim for service connection for PTSD, March 6, 2002.  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

ORDER

Entitlement to an initial 70 percent evaluation for PTSD is 
granted effective March 6, 2002, subject to the laws and 
regulations governing the payment of benefits.

Entitlement to TDIU is granted effective March 6, 2002, 
subject to the laws and regulations governing the payment of 
benefits.


REMAND

As noted in the Introduction, in April 2004, after the award 
of service connection for PTSD, the veteran was notified that 
he was being paid as a single veteran with no dependents 
effective April 1, 2002.  In May 2004, the veteran requested 
that his records be corrected to reflect his proper marital 
status and provide him with a retroactive payment.  
Thereafter, in September 2005, the veteran was notified that 
he was being paid for an increased evaluation as a single 
veteran with no dependents effective May 1, 2005.  In October 
2005, the veteran was notified that his disability 
compensation would reflect the addition of his wife and 
daughter as dependents effective May 1, 2005.  In an October 
2005 statement, the veteran expressed disagreement with the 
effective date for the additional compensation for 
dependents.  It does not appear that an SOC was issued.  

Since there has been an initial RO adjudication of the claim 
and a notice of disagreement, the veteran is entitled to an 
SOC.  The current lack of an SOC with respect to the claim is 
a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2006); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  After the RO has issued the 
SOC, the claim should be returned to the Board only if the 
veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In light of the foregoing, this case is hereby REMANDED to 
the AOJ for the following actions:

The AOJ must provide the veteran an SOC 
with respect to his claim of entitlement 
to an effective date prior to May 1, 
2005, for the additional compensation for 
dependents, so that the veteran may have 
the opportunity to complete an appeal on 
this issue (if he so desires) by filing a 
timely substantive appeal.  The case 
should be returned to the Board only if a 
timely substantive appeal is filed.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


